DETAILED CORRESPONDENCE
Summary
This is the initial Office Action based on the Cornell University application filed with the Office on 17 May 2021.

Claims 1-20 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 17 May 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application to Branton, et al. (US 2009/0136682 A1; hereinafter, “Branton”) in view of a US Patent Application Publication to Su, et al. (US2003/0207326 A1; hereinafter, “Su”).

Regarding claim 16, Branton discloses a nanopore device and a process
for fabricating the same (Abstract; which reads on the claimed, "[a] nanopore containing substrate"). Branton teaches a silicon substrate (50; which reads on "a substrate") upon which is deposited a membrane of materials, such as SiNx (52; [0020]; which reads on "a membrane disposed on the substrate"). Branton teaches one or more arrays of nanopores are formed in said membrane, such that an ionic solution translocates then length of the nanopores ([0024]-[0025]; Figure 3C; which reads on the limitation, "wherein the membrane defines a plurality of nanopores through the membrane, wherein each nanopore of the plurality of nanopores is configured to provide fluidic communication between opposite sides of the membrane"). Branton further teaches single-walled carbon nanotubes (SWNT) that extend for at least several microns in length, and can extend for 20 μm or more in length, are grown from a catalyst region, the nanotube tends to flop across the substrate, and in doing so, given the proximity of nanopores to the catalyst region, the nanotube comes to rest across a nanopore, at a perimeter of a nanopore, or adjacent or near to a nanopore ([0029]; which reads on "a plurality of nanoscale electronic elements disposed on or in the membrane"). SWNT are inherently conductive, with electrical connections being made to the ends electrically characterize said SWNT ([0037]; which reads upon "wherein each nanopore of the plurality of nanoscale electronic elements is electrically conductive").
Branton does not explicitly teach the limitation, "wherein greater than 75% of the plurality of nanopores have a nanoscale electronic element aligned therewith such that a shortest distance between an edge of the nanoscale electronic element and an edge of the nanopore is less than 50 nm".
However, Branton does teaches in fabrication of the disclosed nanopore device ([0031]), an AFM tip can be employed to move a synthesize carbon nanotube to a selected location at a nanopore in the array. A carbon nanotube that is near to but not perfectly positioned at a selected nanopore can be precisely positioned at the selected nanopore by the AFM tip. Thus, if no carbon nanotube came to rest at a nanopore during nanotube synthesis, a selected nanotube can be guided to one of the nanopores with the AFM tip. Because the nanopores are formed as an array, it can be expected that one of the synthesized carbon nanotubes is close to a nanopore if not directly sited at a nanopore. Accordingly, it can be expected that only a small repositioning of a nanotube, if any, may be required to achieve alignment of one of the synthesized nanotubes with one of the nanopores. Alignment of a nanotube with a nanopore can be at a periphery of a nanopore, across the open diameter of a nanopore, near to a nanopore, or in another configuration relative to a nanopore as-required for a given application.  Therefore, at the time of the filing of the present invention, it would have been within the ambit of one of ordinary skill, given Branton's teaching of exactly positioning of SWNT relative to the nanopores via AFM to position SWNT at any proximate distance from or directly across any number of nanopores, to place SWNT within 50 nm or less from edges of any number of nanopores in the membrane material, including more than 75% of the plurality of nanopores.
Branton teaches formation of nanopores via focused ion beam or other engergetic species ([0026]), which would result in material within 5 nm of the edge of the plurality of nanopores having been exposed to a damaging focused beam of charged particles, in contrast to the limitation recited in instant claim 1.
However, Su discloses a method of fabricating apparatus intended for indentification and/or sequencing of biomolecules (Abstract), wherein the apparatus may include nanopores in a semiconductor surface ([0015]; [0059]), wherein said nanopores may be formed by a number of methods, including ion- and electron-beam techniques ([0061]; [0063]), and also chemical etching ([0059]) or nanomolding ([0060]) techniques; the latter two resulting in nanopores wherein no exposure to focused beam of charged particles.
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have formed the nanopores taught by Branton utilizing a technique taught by Su that excludes the use of focused beams of charged particles, e.g., chemical etching and/or nanomolding, as a simple substitution of one known technique for another known technique to obtain a predictable result (MPEP §2143(1)(8)).

Regarding claims 17 and 20, Branton does teaches in fabrication of the disclosed nanopore device ([0031]), an AFM tip can be employed to move a synthesize carbon nanotube to a selected location at a nanopore in the array. A carbon nanotube that is near to but not perfectly positioned at a selected nanopore can be precisely positioned at the selected nanopore by the AFM tip. Thus, if no carbon nanotube came to rest at a nanopore during nanotube synthesis, a selected nanotube can be guided to one of the nanopores with the AFM tip. Because the nanopores are formed as an array, it can be expected that one of the synthesized carbon nanotubes is close to a nanopore if not directly sited at a nanopore. Accordingly, it can be expected that only a small repositioning of a nanotube, if any, may be required to achieve alignment of one of the synthesized nanotubes with one of the nanopores. Alignment of a nanotube with a nanopore can be at a periphery of a nanopore, across the open diameter of a nanopore, near to a nanopore, or in another configuration relative to a nanopore as-required for a given application.
Therefore, at the time of the filing of the present invention, it would have been within the ambit of one of ordinary skill, given Branton's teaching of exactly positioning of SWNT relative to the nanopores via AFM to position SWNT at any proximate distance from or directly across any number of nanopores, including aligning SWNT to 100% of the nanopores.

Regarding claim 19, Branton teaches substantially circular nanopores (e.g., 60, Figures 4 and 5).

Allowable Subject Matter
Claims 1-15 are allowed.

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the instant claims is the cited Branton reference.  However, Branton teaches the nanotubes are formed after the nanopores ([0031]).  This teaching is mutually exclusive with the limitation of instant claim 1 of “disposing at least one nanoscale electronic element . . .following the disposing of the at least one nanoscale electronic element . . .forming in the substrate at least one nanopore”.  Therefore, instant claim 1 and its dependent claims are allowable over the prior art.
As to claim 18, Barton does not teach an electrically conducting element of one or more circuits.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
3 November 2022